FILED 

                                                                              JUNE 25,2015 

                                                                       In the Office of the Clerk of Court 

                                                                     W A State Court of Appeals, Division III 





             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                                DIVISION THREE 


STATE OF WASHINGTON,                            )         No. 32842-2-III
                                                )
                      Respondent,               )
                                                )
               v.                               )         UNPUBLISHED OPINION
                                                )
SALVADOR S. NAVA,                               )
                                                )
                      Appellant.                )


       FEARING, J.     A jury convicted Salvador N ava of one count of first degree murder, four

counts of frrst degree assault, and one count of second degree unlawful possession of a firearm.

The trial court imposed a sentence of seventy-eight years and seven months, a sentence within

the standard range. He challenges this sentence by contending that the sentence in practical

effect exceeds the maximum sentence of life allowable for a class A felony conviction, since he

is not entitled to early release credits until after his life expectancy. Nava seeks a term of life

with the possibility of release. We hold that the sentence imposed is lawful and affrrm.

                                               FACTS

       In May 2001, in Yakima, Salvador Nava fired several shots into a car ferrying five men.

The shots killed one of the men. Texas authorities apprehended Nava years after the shooting
No. 32842-2·III
State v. N ava


and extradited Nava to Yakima. The State of Washington charged Nava with one count of first

degree murder, four counts of first degree assault, and one count of second degree unlawful

possession of a firearm. The murder and assault charges alleged he was armed with a firearm.

The jury found him guilty on all charges.

       The trial court first sentenced Salvador Nava to two hundred and twenty months for the

murder conviction and ran that sentence concurrently with the remaining counts. This sentence

was five hundred and twenty months below the standard range sentence. On appeal, this court

affirmed his convictions, but remanded for resentencing to a term that included a standard

enhanced sentence on the murder count to run consecutively with standard enhanced sentences

on the assault convictions. State v. Nava, 177 Wn. App. 272, 298, 311 P.3d 83 (2013), review

denied, 179 Wn.2d 10 19 (2014).

       Upon resentencing, the Yakima County Superior Court sentenced Salvador Nava to the

low end of the standard range on the murder and assault convictions, added sixty month firearm

enhancements to each murder and assault conviction, and decreed that all of these convictions

run consecutively for a total of nine hundred and forty three months. The court also imposed the

high end of the sentence range for the second degree unlawful possession of a firearm

conviction, to run concurrently with the other sentences.




                                             2

No. 32842-2-III
State v. Nava


                                           ANALYSIS

       Salvador Nava was twenty-seven years old at the time of conviction. He contends a 943­

month sentence exceeds the maximum sentence allowable for a class A felony because he will

be at least seventy-two years old before he can begin earning early release credits. Thus, he

asserts he has been sentenced beyond his life expectancy, which he alleges is 71.6 years.

       Generally the length of a criminal sentence is not subject to review if the punishment falls

within the standard sentencing range established by the Sentencing Reform Act of 1981 (SRA)

ch. 9.94A RCW. State v. Williams, 149 Wn.2d 143, 146,65 P.3d 1214 (2003); RCW

9.94A.585(1). We will review, however, a trial court's underlying legal conclusions and

determinations in order to correct legal errors or abuses of discretion. State v. Williams, 149

Wn.2d at 147; State v. Mail, 121 Wn.2d 707, 712, 854 P.2d 1042 (1993). Consequently, we

examine whether the trial court imposed a standard range sentence using the correct legal

standards and considerations.

       Under former RCW 9.94A.400(1)(b) (1999) (now RCW 9.94A.589(1)(b)), whenever a

person is convicted of two or more serious violent offenses arising from separate and distinct

criminal conduct, the sentences imposed under this subsection are served consecutively to each

other and concurrently with other sentences. Both first degree murder and first degree assault,

class A felonies, are serious violent offenses. Former RCW 9.94A.030(34)(a) (1999). For each



                                             3

No. 32842-2-111
State v. Nava


class A felony committed while armed with a firearm, a five year firearm enhancement is added

to the standard range. RCW 9.94A.S33(3). The firearm enhancements run consecutively to all

other sentencing provisions, and the offender is not eligible for earned release credits during the

time served for the firearm enhancements. Former RCW 9.94A.lSO(1) (1999); RCW

9.94A.S33(3)(e). For first degree murder and first degree assault, the statutory maximum

sentence is life. RCW 9A.20.021(l)(a). Salvador Nava's trial court imposed standard range

sentences on all counts, properly enhanced each murder and assault sentence by five years for

committing the crimes with a firearm, and ran each firearm enhancement and the murder and

assault sentences consecutively as directed by RCW 9.94A.S33(3)(e) and former RCW

9.94A.400(1 )(b).

       Salvador Nava admits that the trial court followed the SRA when it imposed the sentence,

and he agrees that the firearm enhancements do not exceed the statutory maximum for each

separate offense. But he argues that the overall sentence exceeds the trial court's authority

because it effectively extends incarceration beyond the statutory maximum of life. Such a

sentence is unfair and illogical, he contends.

       Our state high court considered and rejected an analogous contention in State v. Thomas,

ISO Wn.2d 666,80 P.3d 168 (2003). Gregory Thomas was convicted of two counts of second

degree robbery, a class B felony, and one count of second degree unlawful possession of a



                                                 4

No. 32842-2-111
State v. Nava


firearm, a class C felony. The statutory maximum sentence for each robbery was one hundred

twenty months and for the unlawful possession was sixty months. With the appropriate thirty

six-month firearm enhancement added to each robbery sentence, the standard range for each

robbery count was ninety nine to one hundred twenty months. The trial court imposed

concurrent standard range sentences on each count, and the two firearm enhancements

consecutive to each other and to the longest concurrent base sentence, for a total confinement of

thirteen years. Each of the sentences was at the statutory maximum. Thomas argued that his

total enhanced sentence unlawfully exceeded the statutory maximum for the highest level

offense, which was ten years for the second degree robberies.

      The Thomas court held that the maximum sentence for each count is evaluated separately.

This conclusion comports with the "plain, unambiguous language" of the SRA's sentencing

statutes. Id. at 670-71. When a defendant is sentenced for mUltiple offenses and the individual

sentences do not exceed the applicable statutory maximums for each count, the resulting total

period of confinement is valid under the SRA.

      None of Salvador Nava's enhanced standard range sentences exceed their statutory

maximums. Accordingly, the trial court committed no sentencing error.

      Salvador Nava also contends his overall sentence violates the purpose of the SRA as

expressed in RCW 9.94A.OIO. He neglects, however, to explain how his sentence violates any



                                            5


                                                                                                    !

                                                                                                    !
No. 32842-2-III
State v. Nava


portion ofRCW 9.94A.010. Therefore, we reject this contention.

       Salvador Nava finally argues that he must serve a mandatory twenty years without

earning early release credits for the murder conviction. In support of this argument, he cites

RCW 9.94A.540(1)(a), (2). This statute, formerly RCW 9.94A.590, was effective July 1,2001,

after Nava committed his crimes. Under RCW 9.94A.345, the trial court imposes sentences in

accordance with law in effect when the offense was committed. Therefore, Nava's argument is

misplaced.

                                         CONCLUSION

       We affirm the resentencing of Salvador Nava.

       A majority of the panel has determined that this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW 2.06.040.




WE CONCUR: 





       Lawrence-Berrey, 1.

                                             6